THE CHANCELLOR.
While the defendant was not a competent witness in her own behalf to disprove the imputed adultery, Young, her alleged paramour, was, and he appears to have been in Paterson during the examination of witnesses in this cause. He might have been called, but was not. The defendant has chosen rather to come to the hearing without his testimony. The fact that she did not call him is an important circumstance in corroboration of the testimony of the Mellors, and of much significance in reaching a conclusion as to her guilt.
There will be a decree of divorce.